Title: Thomas Jefferson to Hutchins G. Burton, 1 May 1817
From: Jefferson, Thomas
To: Burton, Hutchins Gordon


          
            Dear Sir
            Monticello
May 1. 17.
          
          Your favor of Apr. 2. came to hand two days ago only. I thank you for the kind office of procuring me the cask of wine, and still more for the purpose of placing me in correspondence with mr Pettigrew, thro’ whom I may draw future supplies directly. I have this day inclosed to mr Eppes a draught on mr Gibson for 26.D.   I observe the makers of this wine have fallen into the barbarous practice of dosing their wine with brandy. that you sent mr Eppes had but little, but it was sensible. the next sample I saw was Genl Cocke’s, in which there was so much as to drown the flavor of the wine, and I have seen a third sample which absolutely cannot be distinguished from strong brandy toddy. this will destroy the reputation of the  wine. this unhappy taste is peculiar to the English, and we derive it by imitation from them. every person in a wine country knows that a single glass of brandy will adulterate the fine flavor of a whole cask of wine, and that a little more will destroy the vinous flavor entirely, and give to a sensible palate that of brandy only. the truth is that there should not be a single drop of brandy put into it. no money will tempt a European vigneron to put a single drop of brandy into his wine, because it would destroy it’s reputation. this is done by the merchant, and only for an English or American customer, who always requires it expressly. the merchants of Bordeaux expressed to me their astonishment at this singular coarseness of taste. I hope I shall be able to prevail on the Scuppernon vigneron to furnish mine at least without a drop of brandy. with my thanks for your kind attention in ordering this supply, be pleased to accept the assurance of my great esteem and respect.
          Th: Jefferson
        